Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on September 8, 2022 is acknowledged. Claims 13-31 are currently pending.  Claims 19 and 21-22 have been amended. Claims 30-31 have been added. Claims 13-18 were previously withdrawn. Claims 19-31 are currently under examination.
Objections Withdrawn
2.	In view of Applicant’s amendment, the objection to the disclosure because it contained an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
3.	In view of Applicant’s amendment, the objection to claim 19 for informalities is withdrawn. 
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	The rejection of claims 19, 22-29 and newly added claim 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,865,246 B2 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Claim 19 has been amended to exclude “malignant melanoma” from the scope of the claims. The method claim of the patent is limited to malignant melanoma.
	Applicant’s response has been fully considered but is deemed non-persuasive. 
	With regard to Point 1, though the claims have been amended to exclude malignant melanoma the claims remain directed to patentably indistinct variations of the same inventive concept. The methods are identical and while the pending claim is no longer drawn to malignant melanoma the claim still encompasses cancers generally and thus would, minimally, be an obvious variant over the patented claim.  Therefore, the rejection is maintained for the reasons set forth previously. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 19-29 and newly added claim 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) It can be seen that claim 19 is being amended to recite methods of diagnosing cancer and/or infection where the cancer cells express PD-L1 and where the infected cells express PD-L1. 
	Applicant’s argument has been fully considered, but is deemed non-persuasive. 
Independent claim 19 is drawn to a method to diagnose cancer and/or infection comprising contacting in vitro one or more cells from a subject with an antibody; and determining if said antibody binds to said one or more cells, wherein increased binding to said cells as compared to a control is indicative of cancer and/or infection, wherein the cancer is a cancer where cancer cells express PD-L1, wherein the infection is an infection where infected cells express PD-L1, and wherein said antibody is an anti-PD-L1 antibody comprising (a) a light chain comprising CDR 1 having the amino acid sequence of KSISKY (SEQ ID NO: 1), CDR2 having the amino acid sequence of SGS and CDR3 having the amino acid sequence of QQHNEYPLT (SEQ ID NO: 2) and (b) a heavy chain comprising CDR1 having the amino acid sequence of GYTFTDYI (SEQ ID NO: 3), CDR2 having the amino acid sequence of INPDSGGN (SEQ ID NO: 4) and CDR3 having the amino acid sequence of ARGITMMVVISHWKFDF (SEQ ID NO: 5), wherein said antibody binds ovine, bovine, porcine or canine PD-L1 proteins, and wherein the cancer is not malignant melanoma.
With regard to Point 1, while Applicant has amended the claimed invention, the Office takes the position that the claims remain broader than what the specification has enabled. Specifically, the claims recite that the cancer is a cancer where cancer cells express PD-L1 and the cancer is not malignant melanoma.  However, the specification appears to enable in almost all of their cancer cases the staining/detection of melanoma (see for example paragraph 0117). In addition to this melanoma cancer; the specification shows cases of ovine listeriosis, porcine circovirus  and porcine circovirus type 2. This small species is not an adequate representation of the genus as claimed. Applicant is encouraged to claim what they have adequately described.  
Lastly, in the event new claim 30 is actually intended to affirmatively recite the cancer and infections as claimed the same applies; there is no representative number of species shown to demonstrate Applicant’s position and ability to diagnose those particular cancer/neoplastic diseases. Applicant is again encouraged to claim what they have adequately described.  This rejection is maintained for the reasons previously made of record. 
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Said claims recite that the cancer…is a neoplastic disease other than malignant melanoma.  Claim 19 which claim 30 depends also recites in part “wherein the cancer is not malignant melanoma”. Thus claim 30, as it pertains to malignant melanoma, is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
6.	No claim is allowed. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 28, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645